                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

REGINALD MORGAN HIGGINS,                         )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )          No. 4:19-cv-02863-RWS
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on movant Reginald Morgan Higgins’s motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255. (Docket No. 1). The petition appears

to be time-barred. Therefore, for the reasons discussed below, the Court will order movant to show

cause why the motion should not be summarily dismissed.

                                          Background

       In an indictment filed June 27, 2017, movant was charged with three separate counts: (1)

possession with intent to distribute heroin and cocaine, in violation of 21 U.S.C. § 841(a)(1); (2)

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i); and (3) felon in possession of a firearm, in violation of 18 U.S.C. § 922(a)(2).

United States v. Higgins, No. 4:17-cr-00431-RWS-1 (E.D. Mo.). On January 5, 2018, movant pled

guilty to count 2, possession of a firearm in furtherance of a drug trafficking crime, and count 3,

felon in possession of a firearm. The Court dismissed count 1, possession with intent to distribute

heroin and cocaine, on the government’s motion. On April 13, 2018, movant was sentenced to 60

months on count 2 and 30 months on count 3. The sentences were run consecutively for a total of

90 months’ imprisonment. Movant did not file a direct appeal.
         Movant filed the instant § 2255 motion on October 16, 2019, by placing it in his prison’s

mailing system.1 In his motion, he alleges ineffective assistance of counsel.

                                                    Discussion

         Movant is a pro se litigant who is currently in custody at the United States Medical Center

for Federal Prisoners in Springfield, Missouri. He brings this motion pursuant to 28 U.S.C. § 2255,

alleging ineffective assistance of counsel. For the reasons discussed below, the motion appears to

be untimely, and movant will be directed to show cause why this action should not be denied and

dismissed.

    A. Statute of Limitations

         Motions brought pursuant to 28 U.S.C. § 2255 are subject to a one-year limitations period.

Peden v. United States, 914 F.3d 1151, 1152 (8th Cir. 2019). The limitations period runs from the

latest of four dates:

             (1) the date on which the judgment of conviction becomes final;

             (2) the date on which the impediment to making a motion created by
                 governmental action in violation of the Constitution or laws of the
                 United States is removed, if the movant was prevented from making
                 a motion by such governmental action;

             (3) the date on which the right asserted was initially recognized by the
                 Supreme Court, if that right has been newly recognized by the
                 Supreme Court and made retroactively applicable to cases on
                 collateral review; or

             (4) the date on which the facts supporting the claim or claims presented
                 could have been discovered through the exercise of due diligence.




1
 Under the prison mailbox rule, a 28 U.S.C. § 2255 motion is deemed timely filed when an inmate deposits it in the
prison mail system prior to the expiration of the filing deadline. See Moore v. United States, 173 F.3d 1131, 1135 (8th
Cir. 1999).

                                                          2
28 U.S.C. § 2255(f). In practice, however, the one-year statute of limitations “usually means that

a prisoner must file a motion within one year of the date on which the judgment of conviction

becomes final.” Mora-Higuera v. United States, 914 F.3d 1152, 1154 (8th Cir. 2019).

    B. Timeliness Under 28 U.S.C. § 2255(f)(1)

         Pursuant to 28 U.S.C. § 2255(f)(1), the one-year limitations period runs from “the date on

which the judgment of conviction becomes final.” An unappealed criminal judgment becomes

final when the time for filing a direct appeal expires. See Anjulo-Lopez v. United States, 541 F.3d

814, 816 n.2 (8th Cir. 2008); and Never Misses A Shot v. United States, 413 F.3d 781, 782 (8th Cir.

2005). In a criminal case, a defendant’s notice of appeal must be filed in the district court within

fourteen days. Fed. R. App. Proc. 4(b)(1).

         Here, movant was sentenced on April 13, 2018. He had fourteen days to file an appeal,

which he did not do. Thus, his judgment became final on April 27, 2018, at the expiration of the

fourteen-day period. The one-year limitations period gave him until April 29, 2019 to file his §

2255 motion.2 However, he did not file the instant motion until October 16, 2019, five months and

seventeen days later. Therefore, his motion appears untimely under § 2255(f)(1).

    C. Timeliness Under 28 U.S.C. § 2255(f)(3)

         Pursuant to 28 U.S.C. § 2255(f)(3), the one-year limitations period begins to run from “the

date on which the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases on

collateral review.” Movant asserts that his § 2255 motion is timely because it was filed within one

year of the United States Supreme Court’s decision in United States v. Davis, 139 S.Ct. 2319



2
  One year from April 27, 2018, is Saturday, April 27, 2019. When the last day of a period is a “Saturday, Sunday, or
legal holiday, the period continues to run until the end of the next day that is not a Saturday, Sunday, or legal holiday.”
Fed. R. Civ. P. 6(a)(1)(C). As such, the last day of movant’s limitations period was Monday, April 29, 2019.

                                                            3
(2019), which was decided on June 24, 2019. However, it does not appear that Davis has any

applicability to movant’s case.

       In Davis, the Supreme Court dealt with the constitutionality of the “residual clause” of 18

U.S.C. § 924(c)(3)(B), which defines a crime of violence as “an offense that is a felony” and “that

by its nature, involves a substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.” 139 S.Ct. at 2324. Relying on Johnson v.

United States, 135 S.Ct. 2551 (2015) and Sessions v. Dimaya, 138 S.Ct. 1204 (2018), the Supreme

Court determined that § 924(c)(3)(B) was unconstitutionally vague. Id. at 2336. The Supreme

Court explained “that the imposition of criminal punishment can’t be made to depend on a judge’s

estimation of the degree of risk posed by a crime’s imagined ordinary case.” Id. at 2326. The

statutory text of § 924(c)(3)(B), however, “commands” a categorical approach, which threatens

“to hand responsibility for defining crimes to relatively unaccountable police, prosecutors, and

judges, eroding the people’s ability to oversee the creation of the laws they are expected to abide.”

Id. at 2326, 2328.

       While Davis found 18 U.S.C. § 924(c)(3)(B) unconstitutional, it is unclear why movant

believes this is helpful to his case. As noted above, movant was charged with three separate counts:

(1) possession with intent to distribute heroin and cocaine, in violation of 21 U.S.C. § 841(a)(1);

(2) possession of a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i); and (3) felon in possession of a firearm, in violation of 18 U.S.C. § 922(a)(2). He

ultimately pled guilty to counts 2 and 3. Because count 2 was for possession of a firearm in

furtherance of a drug trafficking crime, rather than a crime of violence, the holding in Davis is not

implicated.




                                                   4
       In other words, Davis struck down the definition of “crime of violence” found in 18 U.S.C.

§ 924(c)(3)(B), but left untouched the definition of “drug trafficking crime” – for which movant

was convicted – found in 18 U.S.C. § 924(c)(2). See Davis, 139 S.Ct. at 2330 (noting that when

“Congress expanded § 924(c)’s predicate offenses to include drug trafficking crimes as well as

crimes of violence…Congress added a subsection-specific definition of drug trafficking crime in

§ 924(c)(2)”). It appears, therefore, that movant’s case is not affected by Davis. See Schaeffer v.

United States, 2019 WL 3535858, at *8 (E.D. Tenn. 2019) (stating that movant’s conviction for

“possession of a firearm in furtherance of a drug trafficking crime, rather than a crime of

violence…could not possibly have been affected by Dimaya and Davis, both of which pertain only

to violent crimes”); Reyes v. United States, 2019 WL 5265293, at *2 (D. Utah 2019) (explaining

that although movant “was sentenced under § 924(c), it was for possession of a firearm in

furtherance of drug trafficking and not for a crime of violence under the residual clause”); Houser

v. United States, 2019 WL 5295570, at *2 (W.D. N.C. 2019) (stating that “Davis provides

Petitioner no relief because the offense underlying his § 924(c) conviction is…[a] drug trafficking

crime under the Controlled Substances Act, and not a crime of violence”); and Jimenez v. United

States, 2019 WL 5306976, at *2 (S.D. N.Y. 2019) (stating that “drug trafficking remains a valid

predicate offense” under § 924(c)). If Davis is inapplicable to movant’s case, it stands to reason

that movant cannot take advantage of it for purposes of the limitations period in § 2255(f)(3).

   D. Order to Show Cause

       As discussed above, it appears that movant’s § 2255 motion is untimely. Under §

2255(f)(1), movant’s one-year limitations period expired on April 29, 2019, over five months

before he filed the instant motion. Meanwhile, the limitations period in § 2255(f)(3) does not seem

to apply to movant, because his case does not implicate the residual clause declared



                                                 5
unconstitutional in Davis. Before dismissing a case for untimeliness, however, a court must accord

the movant fair notice and an opportunity to present his position. See Day v. McDonough, 547 U.S.

198, 210 (2006). Therefore, movant will be directed to show cause why his § 2255 motion should

not be dismissed as time-barred. Movant will be given thirty (30) days from the date of this order

in which to submit a written response. Failure to respond will result in the dismissal of this motion

without further proceedings.

   E. Motion to Proceed in Forma Pauperis

       Movant has filed a motion for leave to proceed in forma pauperis. (Docket No. 2).

However, there is no filing fee for a 28 U.S.C. § 2255 motion. See Rule 3, Advisory Committee

Notes of the Rules Governing Section 2255 Proceedings for the United States District Courts

(“There is no filing fee required of a movant under these rules…[t]his is…done to recognize

specifically the nature of a § 2255 motion as being a continuation of the criminal case whose

judgment is under attack”). Therefore, movant’s motion for leave to proceed in forma pauperis

will be denied as moot.

   F. Motion to Appoint Counsel

       Movant has filed a motion to appoint counsel. (Docket No. 4). In civil cases, a pro se

litigant does not have a constitutional or statutory right to appointed counsel. Ward v. Smith, 721

F.3d 940, 942 (8th Cir. 2013). See also Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)

(stating that “[a] pro se litigant has no statutory or constitutional right to have counsel appointed

in a civil case”). Rather, a district court may appoint counsel in a civil case if the court is

“convinced that an indigent plaintiff has stated a non-frivolous claim…and where the nature of the

litigation is such that plaintiff as well as the court will benefit from the assistance of counsel.”

Patterson v. Kelley, 902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint



                                                 6
counsel for an indigent litigant, a court considers relevant factors such as the complexity of the

case, the ability of the pro se litigant to investigate the facts, the existence of conflicting testimony,

and the ability of the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437

F.3d 791, 794 (8th Cir. 2006).

        After reviewing these factors, the Court finds that the appointment of counsel is not

warranted at this time. Movant has demonstrated, at this point, that he can adequately present his

claims to the Court. Additionally, the Court is ordering movant to show cause why his motion

should not be dismissed as untimely. The Court will entertain future motions for appointment of

counsel as the case progresses.

        Accordingly,

        IT IS HEREBY ORDERED that movant’s motion for leave to proceed in forma pauperis

(Docket No. 2) is DENIED AS MOOT as there is no filing fee for a 28 U.S.C. § 2255 motion.

        IT IS FURTHER ORDERED that movant’s motion for appointment of counsel (Docket

No. 4) is DENIED at this time.

        IT IS FURTHER ORDERED that movant shall show cause, in writing and no later than

thirty (30) days from the date of this order, why the instant § 2255 motion should not be dismissed

as time-barred.

        IT IS FURTHER ORDERED that if movant fails to comply with this order, his § 2255

motion will be dismissed without further proceedings.

        Dated this 5th day of November, 2019.




                                                     RODNEY W. SIPPEL
                                                     UNITED STATES DISTRICT JUDGE



                                                    7
